                                                                                    1 Raffi Kassabian (SBN 260358)
                                                                                      Email: rkassabian@reedsmith.com
                                                                                    2 Reed Smith LLP
                                                                                      355 South Grand Avenue
                                                                                    3 Suite 2900
                                                                                      Los Angeles, CA 90071-1514
                                                                                    4 Telephone: +1 213 457 8000
                                                                                      Facsimile: +1 213 457 8080
                                                                                    5
                                                                                      Attorneys for Defendant
                                                                                    6 Nationstar Mortgage LLC

                                                                                    7

                                                                                    8
                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                    9
                                                                                                                     EASTERN DISTRICT OF CALIFORNIA
                                                                                   10
                                                                                                                             SACRAMENTO DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        SABRENA ALIAS,                                     Case No: 2:18-cv-01238-JAM-CKD
                                                                                   12
REED SMITH LLP




                                                                                                        Plaintiff,                          STIPULATION TO DISMISS; ORDER
                                                                                   13
                                                                                        v.
                                                                                   14                                                         Date: February 11, 2019
                                                                                      Experian Information Solutions, Inc.;
                                                                                   15 Nationstar Mortgage LLC, and DOES 1                     Honorable John A. Mendez
                                                                                      through 100 inclusive,
                                                                                   16
                                                                                                    Defendants.
                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20           Plaintiff Sabrena Alias (“Plaintiff”) and Defendant Nationstar Mortgage LLC (“Nationstar”

                                                                                   21 or “Defendant”) through their respective counsel, hereby represent to the Court that they have

                                                                                   22 entered into a written settlement agreement resolving all claims in the above-captioned matter, and

                                                                                   23 hereby stipulate and request that the Court:

                                                                                   24
                                                                                             1. Dismiss the entire action with prejudice, each party to bear its own fees and costs; and
                                                                                   25
                                                                                             2. Enter an Order of Dismissal in accordance with this stipulation in the form of the proposed
                                                                                   26
                                                                                        order attached hereto.
                                                                                   27

                                                                                   28
                                                                                                                                   –1–
                                                                                                                 STIPULATION TO DISMISS; [PROPOSED] ORDER
                                                                                    1 IT IS SO STIPULATED.

                                                                                    2 DATED: February 11, 2019          SAGARIA LAW P.C.

                                                                                    3
                                                                                                                        By:   /s/ Elliot W. Gale________________________
                                                                                    4                                         Scott J. Sagaria (SBN 217981)
                                                                                                                              Elliot W. Gale (SBN 263326)
                                                                                    5                                         Joe B. Angelo (SBN 268542)
                                                                                                                              Scott M. Johnson (SBN 287182)
                                                                                    6
                                                                                                                              Attorneys for Plaintiff, Sabrena Alias
                                                                                    7

                                                                                    8 DATED: February 11, 2019          REED SMITH LLP
                                                                                    9
                                                                                                                        By:   /s/ Raffi Kassabian_______________________
                                                                                   10
                                                                                                                              Raffi Kassabian (SBN 260358)
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                              Attorneys for Defendant,
                                                                                   12                                         Nationstar Mortgage LLC
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                           –2–
                                                                                                         STIPULATION TO DISMISS; [PROPOSED] ORDER
                                                                                    1                                      ORDER OF DISMISSAL

                                                                                    2         Plaintiff Sabrena Alias and Defendant Nationstar Mortgage LLC having stipulated for

                                                                                    3 dismissal of this action with prejudice and good cause appearing:

                                                                                    4 IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

                                                                                    5         1.     That the entire action and each and every cause of action therein, shall be, and hereby

                                                                                    6 is, dismissed with prejudice as to Defendant Nationstar Mortgage LLC; and

                                                                                    7         2.     That each party shall bear its own fees and costs.

                                                                                    8         IT IS SO ORDERED.

                                                                                    9
                                                                                              Dated: 2/11/2019                             /s/ John A. Mendez____________
                                                                                   10                                                      Honorable John A. Mendez
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                      United States District Court Judge

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                               –3–
                                                                                                             STIPULATION TO DISMISS; [PROPOSED] ORDER
